Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Mark one) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30841 UNITED ENERGY CORP. (Name of small business issuer in its charter) Nevada 22-3342379 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 600 Meadowlands Parkway, #20 Secaucus, New Jersey (Address of principal (Zip Code) executive offices) (201)-842-0288 ( Issuers telephone number, including area code) Securities registered Under Section 12(b) of the Act Title of each class Name of each exchange on which registered None None Securities registered Under Section 12(b) of the Act Title of each class Name of each exchange on which registered Common Stock, par value Over-the-Counter (OTC) Bulletin Board $.01 per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [] No [X] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act. Yes [] No [X] The issuers total consolidated revenues for the fiscal year ended March 31, 2006 were $492,235. The aggregate market value of the common equity held by non-affiliates of the registrant was $36,000,414 as of June 23, 2006. The number of shares outstanding of the registrants common equity as of June 23, 2006 was 31,030,115 shares . Explanatory Note We are filing this Amendment No. 1 on Form-10KSB/A for the fiscal year ended March 31, 2006 (the First Amendment) in response to comments received from the Securities and Exchange
